Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered on or about January 31, 1997, which, inter alia, awarded plaintiff wife various items of temporary maintenance and child support claimed by defendant husband to be excessive, unanimously affirmed, with costs.
The record does not support the husband’s claim that the *328motion court overlooked or misunderstood material facts resulting in an order that prevents him from meeting his own financial obligations. In fact, various overestimations by the husband and tax deductions available to him indicate that his net income is greater than that estimated by the court. The husband’s remedy for any perceived inequities in this temporary order is a prompt trial (see, Albanese v Albanese, 234 AD2d 489). Concur—Sullivan, J. P., Milonas, Williams and Tom, JJ.